


Exhibit 10.1
DANAHER CORPORATION
2007 STOCK INCENTIVE PLAN
As Amended and Restated
1.
Purpose of the Plan. Danaher Corporation, a Delaware corporation, wishes to
recruit and retain key Employees and outside Directors. To further these
objectives, the Company established the Danaher Corporation 2007 Stock Incentive
Plan. Under the Plan, the Company may make grants of Options, Stock Appreciation
Rights, Restricted Stock Units, and Other Stock-Based Awards. The Company may
also make direct grants of Common Stock in the form of Restricted Stock Grants
to Participants as a bonus or other incentive or grant such stock in lieu of
Company obligations to pay cash under other plans or compensatory arrangements,
including any deferred compensation plans.

2.
Definitions. As used herein, the following definitions shall apply:

“Administrator” means the Compensation Committee of the Board, unless the Board
specifies another committee or the Board elects to act in such capacity.
“Applicable Period” with respect to any Performance Period for an Award means a
period beginning on or before the first day of the Performance Period and ending
no later than the earlier of (i) the 90th day of the Performance Period or
(ii) the date on which 25% of the Performance Period has been completed.
“Award” means an award of Options, Stock Appreciation Rights, Restricted Stock,
Restricted Stock Units, or Other Stock-Based Awards (each as defined below).
“Board” means the Board of Directors of the Company.
“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time and the regulations issued with respect thereof.
“Committee” means the Compensation Committee of the Board in accordance with
Section 4(a) of the Plan.
“Common Stock” means the common stock of the Company.
“Company” means Danaher Corporation, a Delaware corporation.
“Consultant” means any person engaged as a consultant or advisor of the Company
or an Eligible Subsidiary for whom a Form S-8 Registration Statement is
available for the issuance of securities.
“Covered Employee” means any person who is a “covered employee” within the
meaning of Code Section 162(m).
“Date of Grant” means the date as of which the Administrator grants an Award to
a person.
“Disability” means the inability to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or that has lasted or can be expected to last for
a continuous period of not less than twelve months.




--------------------------------------------------------------------------------




“Early Retirement” means an employee voluntarily ceases to be an Employee and
the Administrator determines (either initially or subsequent to the grant of the
relevant Award) that the cessation constitutes Retirement for purposes of this
Plan. In deciding whether a termination of employment is an Early Retirement,
the Administrator need not consider the definition under any other Company
benefit plan.
“Eligible Director” (or “Director”) means a non-employee director of the Company
or one of its Eligible Subsidiaries.
“Eligible Subsidiary” means each of the Company’s Subsidiaries, except as the
Administrator otherwise specifies.
“Employee” means any person employed as an employee of the Company or an
Eligible Subsidiary.
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.
“Exercise Price” means, in the case of an Option, the value of the consideration
that an Optionee must provide in exchange for one share of Common Stock. In the
case of a SAR, “Exercise Price,” means an amount which is subtracted from the
Fair Market Value in determining the amount payable upon exercise of such SAR.
“Fair Market Value” means, as of any date, the fair market value of a share of
Common Stock for purposes of the Plan which will be determined as follows:
(i)
If the Common Stock is traded on the New York Stock Exchange or other national
securities exchange, the closing sale price on that date or, if the given date
is not a trading day, the closing sale price for the immediately preceding
trading day; or

(ii)
If the Common Stock is not traded on the New York Stock Exchange or other
national securities exchange, the Fair Market Value thereof shall be determined
in good faith by the Administrator and in compliance with Code Section 409A.

“Gross Misconduct” means the Participant has:
(i)
Committed fraud, misappropriation, embezzlement, willful misconduct or gross
negligence with respect to the Company or any Subsidiary thereof, or any other
action in willful disregard of the interests of the Company or any Subsidiary
thereof;

(ii)
Been convicted of, or pled guilty or no contest to, (i) a felony, (ii) any
misdemeanor (other than a traffic violation) with respect to his/her employment,
or (iii) any other crime or activity that would impair his/her ability to
perform his/her duties or impair the business reputation of the Company or any
Subsidiary;

(iii)
Refused or willfully failed to adequately perform any duties assigned to
him/her; or

(iv)
Refused or willfully failed to comply with standards, policies or procedures of
the Company or any Subsidiary thereof, including without limitation the
Company’s Standards of Conduct as amended from time to time.


2

--------------------------------------------------------------------------------




“Incentive Stock Option” or “ISO” means a stock option intended to qualify as an
incentive stock option within the meaning of Code Section 422.
“Normal Retirement” means an employee voluntarily ceases to be an Employee at or
after reaching age sixty-five (65).
“Option” means a stock option granted pursuant to the Plan that is not an ISO,
entitling the Optionee to purchase Shares at a specified price.
“Optionee” means an Employee, Consultant, or Director who has been granted an
Option under this Plan or, where appropriate, a person authorized to exercise an
Option in place of the intended original Optionee.
“Other Stock-Based Awards” are Awards (other than Options, SARs, RSUs and
Restricted Stock Grants) that are denominated in, valued in whole or in part by
reference to, or otherwise based on or related to, Common Stock.
“Participant” means Optionees and Recipients, collectively. The term
“Participant” also includes, where appropriate, a person authorized to exercise
an Option or hold or receive another Award in place of the intended original
Optionee or Recipient.
“Performance Objectives” means one or more objective, measurable performance
factors as determined by the Committee (as described in Section 4(b) of the
Plan) with respect to each Performance Period based upon one or more of the
factors set forth in Section 14 of the Plan.
“Performance Period” means a period for which Performance Objectives are set and
during which performance is to be measured to determine whether a Participant is
entitled to payment of an Award under the Plan. A Performance Period may
coincide with one or more complete or partial calendar or fiscal years of the
Company. Unless otherwise designated by the Committee, the Performance Period
will be based on the calendar year.
“Plan” means this 2007 Stock Incentive Plan, as amended from time to time.
“Recipient” means an Employee, Consultant, or Director who has been granted an
Award other than an Option under this Plan or, where appropriate, a person
authorized to hold or receive such an Award in place of the intended original
Recipient.
“Restricted Stock Grant” means a direct grant of Common Stock, as awarded under
Section 8 of the Plan.
“Restricted Stock Unit” or “RSU” means a bookkeeping entry representing an
unfunded right to receive (if conditions are met) one share of Common Stock, as
awarded under Section 9 of the Plan.
“Retirement” means both Early Retirement and Normal Retirement, as defined
herein.
“Section 16 Persons” means those officers, directors or other persons who are
subject to Section 16 of the Exchange Act.
“Securities Act” means the U.S. Securities Act of 1933, as amended.

3

--------------------------------------------------------------------------------




“Stock Appreciation Right” or “SAR” means any right granted under Section 7 of
the Plan.
“Subsidiary” means any corporation, limited liability company, partnership or
other entity (other than the Company) in an unbroken chain beginning with the
Company if, at the time an Award is granted to a Participant under the Plan,
each of such entities (other than the last entity in the unbroken chain) owns
stock or other equity possessing twenty percent (20%) or more of the total
combined voting power of all classes of stock or equity in one of the other
entities in such chain.
“1998 Plan” means the Amended and Restated Danaher Corporation 1998 Stock Option
Plan, as amended.
3.
Eligibility. All Employees, Consultants, and Directors are eligible for Awards
under this Plan. Eligible Employees, Consultants, and Directors become Optionees
or Recipients when the Administrator grants them, respectively, an Option or one
of the other Awards under this Plan.

4.
Administration of the Plan.

(a)
The Administrator. The Administrator of the Plan is the Compensation Committee
of the Board, unless the Board specifies another committee. The Board may also
act under the Plan as though it were the Committee. The Administrator is
responsible for the general operation and administration of the Plan and for
carrying out its provisions and has full discretion in interpreting and
administering the provisions of the Plan. Subject to the express provisions of
the Plan, the Administrator may exercise such powers and authority of the Board
as the Administrator may find necessary or appropriate to carry out its
functions. The Administrator may delegate its functions to Employees (other than
the power to grant awards to Eligible Directors, Section 16 Persons or Covered
Employees), to the extent permitted under applicable Delaware corporate law.

(b)
Code Section 162(m) and Rule 16b-3 Compliance. The Administrator may, but is not
required to, grant Awards that are intended to qualify as performance based
compensation exempt from the deductibility limitations of Code Section 162(m).
However, grants of Awards to Covered Employees intended to qualify as
performance based compensation under Code Section 162(m) shall be made and
certified only by a Committee (or a subcommittee of the Committee) consisting
solely of two or more “outside directors” (as such term is defined under Code
Section 162(m)). Awards to Section 16 Persons shall be made only by a Committee
(or a subcommittee of the Committee) consisting solely of two or more
non-employee Directors in accordance with Rule 16b-3.

(c)
Powers of the Administrator. The Administrator’s powers will include, but not be
limited to, the power to: construe and interpret the terms of the Plan and
Awards granted pursuant to the Plan (including the power to remedy any
ambiguity, inconsistency, or omission); amend, waive, or extend any provision or
limitation of any Award (except as limited by the terms of the Plan); in order
to fulfill the purposes of the Plan and without amending the Plan, to vary the
terms of or modify Awards to Participants who are foreign nationals or employed
outside of the United States in order to recognize differences in local law, tax
policies or customs; and to adopt such procedures as are necessary or
appropriate to carry out the foregoing.


4

--------------------------------------------------------------------------------




(d)
Granting of Awards. Subject to the terms of the Plan, the Administrator will, in
its sole discretion, determine the Optionees and the Recipients of other Awards
and will determine either initially or subsequent to the grant of the relevant
Award:

(i)
the terms of such Awards;

(ii)
the schedule for exercisability and nonforfeitability, including any
requirements that the Participant or the Company satisfy performance criteria or
Performance Objectives, and the acceleration of the exercisability or
nonforfeitability of the Awards (for the avoidance of doubt, the Administrator
shall have discretion to accelerate the vesting of all or a portion of any
performance-based vesting conditions or Performance Objectives, except with
respect to Awards the Committee designates as covered by Performance Objectives
for purposes of complying with Code Section 162(m));

(iii)
the time and conditions for expiration of the Awards, and

(iv)
the form of payment due upon exercise or grant of Awards.

Notwithstanding anything to the contrary in this Plan, the Administrator may in
its sole discretion reduce or eliminate a Participant’s unvested Award or Awards
if he or she changes classification from a full-time employee to a part-time
employee.
(e)
Substitutions. The Administrator may also grant Awards in conversion or
replacement of or substitution for options or other equity awards or interests
held by individuals who become Employees of the Company or of an Eligible
Subsidiary as a result of the Company’s acquiring or merging with the
individual’s employer. If necessary to conform the Awards to the awards or
interests for which they are substitutes, the Administrator may grant substitute
Awards under terms and conditions that vary from those the Plan otherwise
requires. Notwithstanding anything in the foregoing to the contrary, any Award
to any Participant who is a U.S. taxpayer will be adjusted appropriately
pursuant to Code Section 409A.

(f)
Effect of Administrator’s Decision. The Administrator’s determinations under the
Plan need not be uniform and need not consider whether actual or potential
Participants are similarly situated. All decisions, determinations and
interpretations of the Administrator shall be final and binding on all holders
of any Award.

5.
Stock Subject to the Plan.

(a)
Share Limits; Shares Available. Except as adjusted below in the event of a
Substantial Corporate Change (as defined in Section 16(a) of the Plan) or as
provided under Section 15, the aggregate number of shares of Common Stock that
may be issued under the Awards may not exceed sixty-two million (62,000,000)
shares, of which no more than eighteen million, five hundred thousand
(18,500,000) shares may be available for Awards granted in any form other than
Options or SARs. The Common Stock may come from treasury shares, authorized but
unissued shares, or previously issued shares that the Company reacquires,
including shares it purchases on the open market. If any Award expires, is
canceled, or terminates for any other reason, the shares of Common Stock
available under that Award will again be available for the granting of new
Awards. Any


5

--------------------------------------------------------------------------------




such returning shares of Common Stock shall be credited to the applicable
sub‑limit set forth above on the same basis as the original Award was debited.
Any shares of Common Stock surrendered for the payment of the Exercise Price
under Options or SARs or for withholding taxes, and shares of Common Stock
repurchased in the open market with the proceeds of an Option exercise, may not
again be made available for issuance under the Plan. Shares of Common Stock
issued to convert, replace or adjust outstanding options or other
equity-compensation awards in connection with a merger or acquisition, as
permitted by NYSE Listed Company Manual Section 303A.08 or any successor
provision, shall not reduce the number of shares available for issuance under
the Plan.
(b)
Code Section 162(m) Limitations on Awards. The aggregate number of shares of
Common Stock subject to Options or Stock Appreciation Rights that may be granted
under this Plan during any one calendar year to any one Participant shall not
exceed three million (3,000,000).  The aggregate number of shares of Common
Stock subject to any other type of Award that may be granted under this Plan
during any one calendar year to any one Participant shall not exceed three
million (3,000,000). Each of the foregoing separate limitations shall be subject
to adjustment under Section 15 relating to capital adjustments. To the extent
required by Code Section 162(m), in applying the foregoing limitation with
respect to an Employee or Director, if any Option, Stock Appreciation Right,
Restricted Stock Grant or Restricted Stock Unit (in each case which is intended
to comply with Code Section 162(m)) is canceled, the canceled Award shall
continue to count against the maximum number of shares of Common Stock, or the
value thereof, if applicable, with respect to which an Award may be granted to
an Employee or Director.

(c)
Stockholder Rights. Except for Restricted Stock Grants, the Participant will
have no rights of a stockholder with respect to the shares of Common Stock
subject to an Award except to the extent that the Company has issued
certificates for, or otherwise confirmed ownership of, such shares upon the
exercise or, as applicable, the grant or nonforfeitability, of an Award. No
adjustment will be made for a dividend or other right for which the record date
precedes the date of exercise or nonforfeitability, as applicable.

(d)
Fractional Shares. The Company will not issue fractional shares of Common Stock
pursuant to the exercise or vesting of an Award. Any fractional share will be
rounded up and issued to the Participant in a whole share.

6.
Terms and Conditions of Options.

(a)
General. Options granted to Employees, Consultants, and Directors are not
intended to qualify as Incentive Stock Options. Other than as provided under
Section 15 below and except in connection with a merger, acquisition, spinoff,
or other similar corporate transaction, the Administrator may not (1) reduce the
Exercise Price of any outstanding Option, (2) cancel and re‑grant any
outstanding Option under the Plan with a lower exercise price, or (3) cancel
underwater options for cash, unless in each case the Company’s shareholders have
approved such action within twelve (12) months prior to such event. Subject to
the foregoing, the Administrator may set whatever conditions it considers
appropriate for the Options, including time-based and/or performance-based
vesting conditions.


6

--------------------------------------------------------------------------------




(b)
Exercise Price. The Administrator will determine the Exercise Price under each
Option and may set the Exercise Price without regard to the Exercise Price of
any other Options granted at the same or any other time. The Exercise Price per
share for the Options may not be less than 100% of the Fair Market Value of a
share of Common Stock on the Date of Grant, except in the event of an Option
substitution as contemplated by Section 4(e) above, or as provided under Section
15 below. The Company may use the consideration it receives from the Optionee
for general corporate purposes.

(c)
Exercisability. The Administrator will determine the times and conditions for
exercise of each Option but may not extend the period for exercise of an Option
beyond the tenth anniversary of its Date of Grant. Options will become
exercisable at such times and in such manner as the Administrator determines
(either initially or subsequent to the grant of the relevant Award); provided,
however, that the Administrator may, on such terms and conditions as it
determines appropriate, accelerate the time at which the Optionee may exercise
any portion of an Option. If the Administrator does not specify otherwise at the
Date of Grant, Options for Employees will become exercisable as to one-fifth of
the covered shares of Common Stock on each of the first five anniversaries of
the Date of Grant, and Options for Eligible Directors will be exercisable in
full as of the Date of Grant.

(d)
Method of Exercise. To exercise any exercisable portion of an Option, the
Optionee must:

(i)
Deliver a written notice of exercise to the Secretary of the Company (or to
whomever the Administrator designates), in a form complying with any rules the
Administrator may issue and specifying the number of shares of Common Stock
underlying the portion of the Option the Optionee is exercising;

(ii)
Pay the full Exercise Price by cashier’s or certified check or wire transfer of
immediately available funds for the shares of Common Stock with respect to which
the Option is being exercised, unless the Administrator consents to another form
of payment (which could include the use of Common Stock); and

(iii)
Deliver to the Secretary of the Company (or to whomever the Administrator
designates) such representations and documents as the Administrator, in its sole
discretion, may consider necessary or advisable.

Payment in full of the Exercise Price need not accompany the written notice of
exercise provided the notice directs that the shares of Common Stock issued upon
the exercise be delivered, either in certificate form or in book entry form, to
a licensed broker acceptable to the Company as the agent for the individual
exercising the Option and at the time the shares are delivered to the broker,
either in certificate form or in book entry form, the broker will tender to the
Company cash or cash equivalents acceptable to the Company and equal to the
Exercise Price.
The Administrator may agree to payment through the tender to the Company of
shares of Common Stock. Shares of Common Stock offered as payment will be
valued, for purposes of determining the extent to which the Optionee has paid
the Exercise Price, at their Fair Market Value on the date of exercise.

7

--------------------------------------------------------------------------------




(e)
Term. No one may exercise an Option more than ten years after its Date of Grant.

(f)
Automatic Exercise of Certain Expiring Options. Notwithstanding any other
provision of this Plan or any Award agreement (other than this Section), on the
last trading day on which all or a portion of an outstanding Option may be
exercised, if as of the close of trading on such day the then Fair Market Value
of a share of Common Stock exceeds the per share Exercise Price of the Option by
at least $.01 (such expiring portion of an Option that is so in-the-money, an
“Auto-Exercise Eligible Option”), the Optionee shall be deemed to have
automatically exercised such Auto-Exercise Eligible Option (to the extent it has
not previously been exercised or forfeited) as of the close of trading in
accordance with the provisions of this Section. In the event of an automatic
exercise pursuant to this Section, the Company shall reduce the number of shares
of Common Stock issued to the Optionee upon such Optionee’s automatic exercise
of the Auto-Exercise Eligible Option in an amount necessary to satisfy (1) the
Optionee’s Exercise Price obligation for the Auto-Exercise Eligible Option, and
(2) the minimum, applicable Federal, state, local and, if applicable, foreign
income and employment tax and social insurance withholding requirements arising
upon the automatic exercise (unless the Administrator deems that a different
method of satisfying such withholding obligations is practicable and advisable),
in each case based on the Fair Market Value of the Common Stock as of the close
of trading on the date of exercise. In accordance with procedures established by
the Administrator, an Optionee may notify the Company’s record-keeper in writing
in advance that he or she does not wish for the Auto-Exercise Eligible Option to
be exercised. This Section shall not apply to any Option to the extent that this
Section causes the Option to fail to qualify for favorable tax treatment under
applicable law. In its discretion, the Company may determine to cease
automatically exercising Options at any time.

7.
Terms and Conditions of Stock Appreciation Rights.

(a)
General. A SAR represents the right to receive a payment, in cash, shares of
Common Stock or both (as determined by the Administrator), equal to the excess
of the Fair Market Value on the date the SAR is exercised over the SAR’s
Exercise Price, if any. The Administrator shall be subject to the same
limitations on the reduction of an SAR Exercise Price as is applicable to the
reduction of the Exercise Price of an Option under Section 6(a).

(b)
Exercise Price. The Administrator will establish in its sole discretion the
Exercise Price of a SAR and all other applicable terms and conditions, including
time-based and/or performance-based vesting conditions. The Exercise Price for
the SAR may not be less than 100% of the Fair Market Value of a share of Common
Stock on the Date of Grant.

(c)
Exercisability. The Administrator will determine the times and conditions for
exercise of each SAR but may not extend the period for exercise of a SAR beyond
the tenth anniversary of its Date of Grant. SARs will become exercisable at such
times and in such manner as the Administrator determines (either initially or
subsequent to the grant of the relevant Award); provided, however, that the
Administrator may, on such terms and conditions as it determines appropriate,
accelerate the time at which the Participant may exercise any portion of a SAR.
If the Administrator does not specify otherwise, SARs


8

--------------------------------------------------------------------------------




will become exercisable as to one-fifth of the covered shares of Common Stock on
each of the first five anniversaries of the Date of Grant.
(d)
Term. No one may exercise a SAR more than ten years after its Date of Grant.

8.
Terms and Conditions of Restricted Stock Grants.

(a)
General. A Restricted Stock Grant is a direct grant of Common Stock, subject to
restrictions and vesting conditions, including time-based vesting conditions
and/or the attainment of performance-based vesting conditions or Performance
Objectives, as determined by the Administrator and, with regard to Performance
Objectives, determined and certified by the Committee (as described in Section
4(b) of the Plan). The Company shall issue the shares to each Recipient of a
Restricted Stock Grant either (i) in certificate form or (ii) in book entry
form, registered in the name of the Recipient, with legends or notations, as
applicable, referring to the terms, conditions, and restrictions applicable to
the Award; provided that the Company may require that any stock certificates
evidencing Restricted Stock Grants be held in the custody of the Company or its
agent until the restrictions thereon shall have lapsed, and that, as a condition
of any Restricted Stock Grant, the Participant shall have delivered a stock
power, endorsed in blank, relating to the shares of Common Stock covered by such
Award.

(b)
Purchase Price. The Administrator may satisfy any Delaware corporate law
requirements regarding adequate consideration for Restricted Stock Grants by
(i) issuing Common Stock held as treasury stock or repurchased on the open
market or (ii) charging the Recipients at least the par value for the shares of
Common Stock covered by the Restricted Stock Grant.

(c)
Lapse of Restrictions. The shares of Common Stock underlying such Restricted
Stock Grants will become nonforfeitable at such times and in such manner as the
Administrator determines (either initially or subsequent to the grant of the
relevant Award); provided, however, that except with respect to Awards the
Committee designates as covered by Performance Objectives for purposes of Code
Section 162(m), the Administrator may, on such terms and conditions as it
determines appropriate, accelerate the time at which restrictions or other
conditions on such Restricted Stock Grants will lapse. If the Administrator does
not specify otherwise, any time-based vesting restrictions on Restricted Stock
Grants will lapse as to one-half of the covered shares of Common Stock on each
of the fourth and fifth anniversaries of the Date of Grant. Unless otherwise
specified by the Administrator or by the Committee described in Section 4(b) of
the Plan, any performance-based vesting conditions or Performance Objectives
must be satisfied, if at all, prior to the 10th anniversary of the Date of
Grant. Notwithstanding anything to the contrary in this Plan, Restricted Stock
Grants shall be subject to a minimum vesting schedule of not less than three (3)
years for non‑performance‑based awards, and not less than one (1) year for
performance‑based awards; provided, however, that up to five percent (5%) of the
shares authorized for grant under this Plan may be issued without regard to the
foregoing minimum vesting periods; and provided further that the Administrator
may waive the restrictions set forth in this sentence in its sole discretion in
the event of death, Disability, Retirement or a Substantial Corporate Change.


9

--------------------------------------------------------------------------------




(d)
Rights as a Stockholder. A Recipient who is awarded a Restricted Stock Grant
under the Plan shall have the same voting, dividend and other rights as the
Company’s other stockholders. After the lapse of the restrictions without
forfeiture in respect of the Restricted Stock Grant, the Company shall remove
any legends or notations referring to the terms, conditions and restrictions on
such shares of Common Stock and, if certificated, deliver to the Participant the
certificate or certificates evidencing the number of such shares of Common
Stock.

9.
Terms and Conditions of Restricted Stock Units.

(a)
General. RSUs shall be credited as a bookkeeping entry in the name of the
Employee or Eligible Director in an account maintained by the Company. No shares
of Common Stock are actually issued to the Participant in respect of RSUs on the
Date of Grant. Shares of Common Stock shall be issuable to the Participant only
upon the lapse of such restrictions and satisfaction of such vesting conditions,
including time-based vesting conditions and/or the attainment of
performance-based vesting conditions or Performance Objectives, as determined by
the Administrator, or in the case of Performance Objectives, determined and
certified by the Committee (as described in Section 4(b) of the Plan).

(b)
Purchase Price. The Administrator may satisfy any Delaware corporate law
requirements regarding adequate consideration for RSUs by (i) issuing Common
Stock held as treasury stock or repurchased on the open market or (ii) charging
the Recipients at least the par value for the shares of Common Stock covered by
the RSUs.

(c)
Lapse of Restrictions. RSUs will vest and the underlying shares of Common Stock
will become nonforfeitable at such times and in such manner as the Administrator
determines (either initially or subsequent to the grant of the relevant Award);
provided, however, that except with respect to Awards the Committee designates
as covered by Performance Objectives for purposes of complying with Code
Section 162(m), the Administrator may, on such terms and conditions as it
determines appropriate, accelerate the time at which restrictions or other
conditions on such RSUs will lapse. If the Administrator does not specify
otherwise, any time-based vesting restrictions on RSUs will lapse as to one-half
of the covered shares of Common Stock on each of the fourth and fifth
anniversaries of the Date of Grant. Unless otherwise specified by the
Administrator or by the Committee described in Section 4(b) of the Plan, any
performance-based vesting conditions or Performance Objectives must be
satisfied, if at all, prior to the 10th anniversary of the Date of Grant.
Notwithstanding anything to the contrary in this Plan, RSUs shall be subject to
a minimum vesting schedule of not less than three (3) years for
non‑performance‑based awards, and not less than one (1) year for
performance‑based awards; provided, however, that up to five percent (5%) of the
shares authorized for grant under this Plan may be issued without regard to the
foregoing minimum vesting periods; and provided further that the Administrator
may waive the restrictions set forth in this sentence in its sole discretion in
the event of death, Disability, Retirement or a Substantial Corporate Change.

(d)
Rights as a Stockholder. A Recipient who is awarded RSUs under the Plan shall
possess no incidents of ownership with respect to the underlying shares of
Common Stock.


10

--------------------------------------------------------------------------------




10.
Terms and Conditions of Other Stock-Based Awards. The Administrator may grant
Other Stock-Based Awards that are denominated in, valued in whole or in part by
reference to, or otherwise based on or related to, Common Stock. The purchase,
exercise, exchange or conversion of Other Stock-Based Awards and all other terms
and conditions applicable to such Awards will be determined by the Administrator
in its sole discretion. Notwithstanding anything to the contrary in this Plan,
all Other Stock-Based Awards that constitute full-value awards shall be subject
to a minimum vesting schedule of not less than three (3) years for
non-performance-based awards, and not less than one (1) year for
performance-based awards; provided however, that up to five percent (5%) of the
shares authorized for grant under this Plan may be issued without regard to the
foregoing minimum vesting periods; and provided further that the Administrator
may waive the restrictions set forth in this sentence in its sole discretion in
the event of death, Disability, Retirement or a Substantial Corporate Change.

11.
Termination of Employment. Unless the Administrator determines otherwise (either
initially or subsequent to the grant of the relevant Award), the following rules
shall govern the vesting, exercisability and term of outstanding Awards held by
a Participant in the event of termination of such Participant’s employment,
where termination of employment means the time when the active employer-employee
or other active service-providing relationship between the Participant and the
Company or an Eligible Subsidiary ends for any reason, including Retirement. For
purposes of Awards granted under this Plan, the Administrator shall have sole
discretion to determine whether a Participant has ceased to be actively employed
by (or, in the case of a Consultant or Director, has ceased actively providing
services to) the Company or Eligible Subsidiary, and the effective date on which
such active employment (or active service-providing relationship) terminated.
For the avoidance of doubt, a Participant’s active employer-employee or other
active service-providing relationship shall not be extended by any notice period
mandated under local law (e.g., active employment shall not include a period of
“garden leave”, paid administrative leave or similar period pursuant to local
law), and in the event of a Participant’s termination of employment (whether or
not in breach of local labor laws), Participant’s right to exercise any Option
or SAR after termination of employment, if any, shall be measured by the date of
termination of active employment or service and shall not be extended by any
notice period mandated under local law. Unless the Administrator provides
otherwise (either initially or subsequent to the grant of the relevant Award)
(1) termination of employment will include instances in which a common law
employee is terminated and immediately rehired as an independent contractor, and
(2) the spin‑off, sale, or disposition of a Participant’s employer from the
Company or an Eligible Subsidiary (whether by transfer of shares, assets or
otherwise) such that the Participant’s employer no longer constitutes an
Eligible Subsidiary shall constitute a termination of employment or service.

(a)
General. Upon termination of employment for any reason other than death, Early
Retirement or (with respect to Options and SARs) Normal Retirement, all unvested
portions of any outstanding Awards shall be immediately forfeited without
consideration. The vested portion of any outstanding RSUs or Other Stock-Based
Awards shall be settled upon termination and, except as set forth in subsections
(b) – (h) below, the Participant shall have a period of ninety (90) days,
commencing with the first date the Participant is no longer actively employed,
to exercise the vested portion of any outstanding Options or SARs, subject to
the term of the Option or SAR; provided, however, that if the exercise of an
Option or SAR following termination of employment (to the extent such
post-termination exercise is permitted under Section 11(a) of this Plan) is not
covered by an effective registration statement on file with the U.S. Securities
and


11

--------------------------------------------------------------------------------




Exchange Commission, then the Option or SAR shall terminate upon the later of
(i) thirty (30) days after such exercise becomes covered by an effective
registration statement, or (ii) the end of the original post-termination
exercise period; provided, however, that in no event may an Option or SAR be
exercised after the expiration of the term of the Award.
(b)
Normal Retirement. Upon termination of employment by reason of the Participant’s
Normal Retirement, unless contrary to applicable law and unless otherwise
provided by the Administrator either initially or subsequent to the grant of the
relevant Award (i) subject to the term of the Award any Options or SARs held by
the Participant as of the Normal Retirement date will remain outstanding,
continue to vest and may be exercised until the fifth anniversary of the Normal
Retirement (or if earlier, the termination date of the Award), and (ii) all
unvested portions of any other outstanding Awards (including without limitation
RSUs and Restricted Stock Grants) shall be immediately forfeited without
consideration.

(c)
Early Retirement. Upon termination of employment by reason of the Participant’s
Early Retirement, unless contrary to applicable law and unless otherwise
provided by the Administrator either initially or subsequent to the grant of the
relevant Award (i) the time-based vesting of any portion of any RSU or
Restricted Stock Grant scheduled to vest during the five-year period immediately
following such Early Retirement shall be accelerated (provided that if any
performance-based vesting conditions or Performance Objectives remain
unsatisfied as of the Early Retirement date (and the relevant Performance Period
has not expired) the Award shall remain outstanding for up to five years after
such date (or, if earlier, up to the termination date of the Award) to determine
whether such conditions or objectives become satisfied and the Award shall
become fully vested once it has been determined that such conditions or
objectives have been satisfied within the applicable period (at which point, the
vested shares of Common Stock will be delivered to the Participant)), and any
portion of such Award subject to time-based vesting conditions not scheduled to
vest until after the fifth anniversary of such Early Retirement shall be
forfeited, and (ii) subject to the term of the Award any Options or SARs held by
the Participant as of the Early Retirement date will remain outstanding,
continue to vest and may be exercised until the fifth anniversary of the Early
Retirement (or if earlier, the termination date of the Award). Notwithstanding
anything to the contrary in this Plan, in connection with any determination to
grant Early Retirement to a Participant the Administrator in its sole discretion
may determine to grant Early Retirement with respect to a specified portion, but
less than all, of the Participant’s outstanding Awards.

(d)
Death. Upon termination of employment by reason of the Participant’s death:

(i)
All unexpired Options and SARs will become fully exercisable and, subject to the
term of the Option or SAR, may be exercised for a period of twelve months
thereafter by the personal representative of the Participant’s estate or any
other person to whom the Option or SAR is transferred under a will or under the
applicable laws of descent and distribution.

(ii)
A portion of the outstanding RSUs and Restricted Stock Grants shall become
vested which will be determined as follows. With respect to each portion of an
Award of RSUs or Restricted Stock Grant that is scheduled to vest on a
particular


12

--------------------------------------------------------------------------------




vesting date, upon the Participant’s death, a pro rata amount of the RSUs or the
Restricted Stock Grant will vest based on the number of complete twelve-month
periods between the Date of Grant and the date of death, (provided that any
partial twelve-month period between the Date of Grant and the date of death
shall also be considered a complete twelve-month period for purposes of this
pro-ration methodology), divided by the total number of twelve-month periods
between the Date of Grant and the particular, scheduled vesting date. Any
fractional right to a share of Common Stock that results from applying the pro
rata methodology described herein shall be rounded up to a right to a whole
share. Notwithstanding anything in the Plan to the contrary, unless otherwise
provided by the Administrator, this acceleration of the vesting will also apply
to any RSUs or Restricted Stock Grants the Committee has designated as covered
by Performance Objectives for purposes of complying with Code Section 162(m).
(iii)
With respect to any Award other than an Option, SAR, RSU or Restricted Stock
Grant, all unvested portions of the Award shall be immediately forfeited without
consideration, unless otherwise provided by the Administrator.

(e)
Disability. Upon termination of employment by reason of the Participant’s
Disability, all unvested portions of any outstanding Awards shall be immediately
forfeited without consideration. The vested portion of any Option or SAR will
remain outstanding and, subject to the term of the Option or SAR, may be
exercised by the Participant at any time until the first anniversary of the
Participant’s termination of employment for Disability. The vested portion of
any Award other than an Option or SAR shall be settled upon termination of
employment.

(f)
Gross Misconduct. Upon termination of employment by reason of the Participant’s
Gross Misconduct, as determined by the Administrator, all unexercised Options
and SARs, unvested portions of RSUs, unvested portions of Restricted Stock
Grants and any Other Stock-Based Awards granted under the Plan shall terminate
and be forfeited immediately without consideration. Without limiting the
foregoing provision, a Participant’s termination of employment shall be deemed
to be a termination of employment by reason of the Participant’s Gross
Misconduct if, after the Participant’s employment has terminated, facts and
circumstances are discovered or confirmed that would have justified a
termination for Gross Misconduct.

(g)
Post-Termination Covenants. Notwithstanding any other provision in the Plan, to
the extent any Award may remain outstanding under the terms of the Plan after
termination of the Participant’s employment, the Award will nevertheless expire
as of the date that the former Employee or Director violates any covenant not to
compete or any other post-employment covenant (including without limitation any
nonsolicitation, nonpiracy of employees, nondisclosure, nondisparagement,
works-made-for-hire or similar covenants) in effect between the Company and/or
any Subsidiary thereof, on the one hand, and the former Employee or Director on
the other hand, as determined by the Administrator.

(h)
Leave of Absence. To the extent approved by the Administrator (either
specifically or pursuant to rules adopted by the Administrator), the active
employer-employee or other active service-providing relationship between the
Participant and the Company or an


13

--------------------------------------------------------------------------------




Eligible Subsidiary shall not be considered interrupted in the case of: (i) sick
leave; (ii) military leave; or (iii) any other leave of absence. For the
avoidance of doubt, the Administrator, in its sole discretion, may determine
that a Participant’s leave of absence to complete a course of study will not
constitute termination of employment for purposes of the Plan. Further, during
any approved leave of absence, the Administrator shall have sole discretion to
provide (either specifically or pursuant to rules adopted by the Administrator)
that the vesting of any Awards held by the Participant shall be frozen as of the
first day of the leave (or as of any subsequent day during such leave, as
applicable), and shall not resume until and unless the Participant returns to
active employment prior to the expiration of the term (if any) of the Awards,
subject to any requirements of applicable laws or contract. The Administrator,
in its sole discretion, will determine all questions of whether particular
terminations or leaves of absence are terminations of active employment or
service.
12.
Award Agreements. The Administrator will communicate the material terms and
conditions of an Award to the Participant in any form it deems appropriate,
which may include the use of an Award agreement that the Administrator may
require the Participant to sign. To the extent the Award agreement is
inconsistent with the Plan, the Plan will govern. The Award agreements may
contain special rules, particularly for Participants located outside the United
States. To the extent the Administrator determines not to document the terms and
conditions of an Award in an Award agreement, the terms and conditions of the
Award shall be as set forth in the Plan and in the Administrator’s records.

13.
Award Holder. During the Participant’s lifetime and except as provided under
Section 21 below, only the Participant or his/her duly appointed guardian may
exercise or hold an Award (other than nonforfeitable shares of Common Stock).
After the Participant’s death, the personal representative of his or her estate
or any other person authorized under a will or under the laws of descent and
distribution may exercise any then exercisable portion of an Award or hold any
then nonforfeitable portion of any Award. If someone other than the original
Participant seeks to exercise or hold any portion of an Award, the Administrator
may request such proof as it may consider necessary or appropriate of the
person’s right to exercise or hold the Award.

14.
Performance Rules.

(a)
General. Subject to the terms of the Plan, the Committee will have the authority
to establish and administer performance-based grant and/or vesting conditions
and Performance Objectives with respect to such Awards as it considers
appropriate, which Performance Objectives must be satisfied, as determined by
the Committee, before the Participant receives or retains an Award or before the
Award becomes nonforfeitable. Where such Awards are granted to Covered
Employees, the Committee (as described in Section 4(b) of the Plan) may
designate the Awards as subject to the requirements of Code Section 162(m), in
which case the provisions of the Awards are intended to conform with all
provisions of Code Section 162(m) to the extent necessary to allow the Company
to claim a Federal income tax deduction for the Awards as “qualified performance
based compensation.” However, the Committee retains the sole discretion to grant
Awards that do not so qualify and to determine the terms and conditions of such
Awards including any performance-based vesting conditions that shall apply to
such Awards. Notwithstanding satisfaction of applicable Performance Objectives,
the number of shares of Common Stock or other benefits received under an Award
that are otherwise earned upon


14

--------------------------------------------------------------------------------




satisfaction of such Performance Objectives may be reduced by the Committee (but
not increased) on the basis of such further considerations that the Committee in
its sole discretion shall determine. No Award subject to Code Section 162(m)
shall be paid or vest, as applicable, unless and until the date that the
Committee has certified, in the manner prescribed by Code Section 162(m), the
extent to which the Performance Objectives for the Performance Period have been
attained and has made its decisions regarding the extent, if any, of a reduction
of such Award.
(b)
Performance Objectives. Performance Objectives will be based exclusively on any
one of, or a combination of, the following performance-based measures determined
based on the Company and its Subsidiaries on a group-wide basis or on the basis
of Subsidiary, platform, division, operating unit and/or other business unit
results (subject to the Committee’s exercise of negative discretion): (i)
earnings per share (on a fully diluted or other basis), (ii) stock price targets
or stock price maintenance, (iii) total shareholder return, (iv) return on
capital, return on invested capital or return on equity; (v) pretax or after tax
net income, (vi) working capital, (vii) earnings before interest and taxes,
(viii) earnings before interest, taxes, depreciation, and amortization (EBITDA),
(ix) operating income, (x) free cash flow, (xi) cash flow, (xii) revenue or core
revenue, (xiii) gross profit margin, operating profit margin, gross or operating
margin improvement or core operating margin improvement, or (xiv) strategic
business criteria, consisting of one or more objectives based on meeting
specified revenue, market penetration, market share or geographic business
expansion goals, cost targets, or objective goals relating to acquisitions or
divestitures.

The Committee shall determine whether such Performance Objectives are attained,
and such determination will be final and conclusive. Each Performance Objective
may be expressed in absolute and/or relative terms or ratios and may be based on
or use comparisons with internal targets, the past performance of the Company
(including the performance of one or more Subsidiaries, platforms, divisions,
operating units and/or other business units) and/or the past or current
performance of unrelated companies. Without limiting the foregoing, in the case
of earnings-based measures, Performance Objectives may use comparisons relating
to capital (including, but not limited to, the cost of capital), cash flow, free
cash flow, shareholders’ equity, shares outstanding, assets and/or net assets.
For Awards intended to comply with Code Section 162(m), the measures used in
setting Performance Objectives under the Plan for any given Performance Period
will, to the extent applicable, be determined in accordance with generally
accepted accounting principles (“GAAP”) and in a manner consistent with the
methods used in the Company’s audited financial statements, without regard to
(1) extraordinary or nonrecurring items in accordance with GAAP, (2) the impact
of any change in accounting principles that occurs during the Performance Period
(or that occurred during any period that the Performance Period is being
compared to) and the cumulative effect thereof (provided that the Committee may
(as specified by the Committee within the Applicable Period) either apply the
changed accounting principle to all periods referenced in the Award, or exclude
the changed accounting principle from all periods referenced in the Award), (3)
goodwill and other intangible impairment charges, (4) gains or charges
associated with discontinued operations or with the obtaining or losing control
of a business, (5) gains or charges related to the sale or impairment of assets,
(6) (i) all transaction costs directly

15

--------------------------------------------------------------------------------




related to acquisitions, (ii) all restructuring charges directly related to
acquisitions and incurred within two years of the acquisition date, (iii) all
charges and gains arising from the resolution of acquisition-related contingent
liabilities identified as of the acquisition date, and (iv) all other charges
directly related to acquisitions and incurred within two years of the
acquisition date, (7) the impact of any discrete income tax charges or benefits
identified during the Performance Period (or during any period that the
Performance Period is being compared to), and (8) other objective income,
expense, asset, liability and/or cash flow adjustments as may be consistent with
the purposes of the Performance Objectives set for the given Performance Period
and specified by the Committee within the Applicable Period; provided, that with
respect to the gains and charges referred to in sections (3), (4), (5),
(6)(iii), 6(iv) and (7), only gains or charges that individually or as part of a
series of related items exceed $10 million in aggregate during the Performance
Period and any period that the Performance Period is being compared to are
excluded; and provided further that the Committee in its sole discretion and
within the Applicable Period may determine that any or all of the carve-outs
described in subsections (1) through (7) shall not be excluded from the measures
used to determine the Performance Objectives for a particular Performance Period
or shall be modified, and/or may determine to exclude other items from such
measures for such Performance Period. In addition to the Performance Objectives
established for any Award that is intended to comply with Code Section 162(m)
and any time-based vesting provisions that may apply to such Award, any Award
that is intended to comply with Code Section 162(m) shall not vest under its
terms unless the Company has first achieved four consecutive fiscal quarters of
positive net income during the period between the grant date and the tenth
anniversary of the grant date and the Administrator has certified that such
performance has been satisfied.


15.
Adjustments upon Changes in Capital Stock. Subject to any required action by the
Company (which it shall promptly take) or its stockholders, and subject to the
provisions of applicable corporate law, if, after the Date of Grant of an Award,
the outstanding shares of Common Stock increase or decrease or change into or
are exchanged for a different number or kind of security by reason of any
recapitalization, reclassification, stock split, reverse stock split,
combination of shares, exchange of shares, stock dividend, or other distribution
payable in capital stock, or some other increase or decrease in such Common
Stock occurs without the Company’s receiving consideration, the Administrator
will make a proportionate and appropriate adjustment in the following in order
to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan: (a) the number of shares of Common
Stock underlying each outstanding Award; (b) the number of shares of Common
Stock which thereafter may be made the subject of Awards including the limit
specified in Section 5(a) regarding the number of shares available for Awards
granted in any form other than Options or SARs; and (c) the number and type of
shares of Common Stock specified as the annual per-Participant limitation under
Section  5(b). Unless the Administrator determines another method would be
appropriate, any such adjustment to an Option or SAR will not change the total
price with respect to shares of Common Stock underlying the unexercised portion
of an Option or SAR but will include a corresponding proportionate adjustment in
the Option’s or SAR’s Exercise Price.

In the event of a declaration of an extraordinary dividend on the Common Stock
payable in a form other than Common Stock in an amount that has a material
effect on the price of the Common Stock, the Administrator shall make such
adjustments as it, in its sole discretion, deems appropriate to the items set
forth in subsections (a) – (c) in the preceding paragraph.

16

--------------------------------------------------------------------------------




Any issue by the Company of any class of preferred stock, or securities
convertible into shares of common or preferred stock of any class, will not
affect, and no adjustment by reason thereof will be made with respect to, the
number of shares of Common Stock subject to any Award or the Exercise Price
except as this Section 15 specifically provides. The grant of an Award under the
Plan will not affect in any way the right or power of the Company to make
adjustments, reclassifications, reorganizations or changes of its capital or
business structure, or to merge or to consolidate, or to dissolve, liquidate,
sell, or transfer all or any part of its business or assets.
16.
Substantial Corporate Change.

(a)
Definition. A Substantial Corporate Change means the consummation of:

(i)
the dissolution or liquidation of the Company; or

(ii)
the merger, consolidation, or reorganization of the Company with one or more
corporations, limited liability companies, partnerships or other entities in
which the Company is not the surviving entity (other than a merger,
consolidation or reorganization which would result in the voting securities of
the Company outstanding immediately prior to such event continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than 50% of the combined voting power of the voting
securities of the surviving entity outstanding immediately after such merger,
consolidation or reorganization and with the power to elect at least a majority
of the board of directors or other governing body of such surviving entity); or

(iii)
the sale of all or substantially all of the assets of the Company to another
person or entity; or

(iv)
any transaction (including a merger or reorganization in which the Company
survives) approved by the Board that results in any person or entity (other than
any affiliate of the Company as defined in Rule 144(a)(1) under the Securities
Act) owning 100% of the combined voting power of all classes of stock of the
Company.

(b)
Treatment of Awards. Upon a Substantial Corporate Change, the Plan and any
forfeitable portions of the Awards will terminate unless provision is made in
writing in connection with such transaction for the assumption or continuation
of outstanding Awards, or the substitution for such Awards of any options or
grants covering the stock or securities of a successor employer corporation, or
a parent or subsidiary of such successor, with appropriate adjustments as to the
number and kind of shares of stock and prices, in which event the Awards will
continue in the manner and under the terms so provided. Unless the Board
determines otherwise, if an Award would otherwise terminate pursuant to the
preceding sentence, the Administrator will either:

(i)
provide that Optionees or holders of SARs will have the right, at such time
before the consummation of the transaction causing such termination as the Board
reasonably designates, to exercise any unexercised portions of an Option or SAR,
whether or not they had previously become exercisable; or


17

--------------------------------------------------------------------------------




(ii)
for any Awards, cause the Company, or agree to allow the successor, to cancel
each Award after payment to the Participant of an amount in cash, cash
equivalents, or successor equity interests substantially equal to the Fair
Market Value under the transaction (minus, for Options and SARs, the Exercise
Price for the shares covered by the Option or SAR (and for any Awards, where the
Board or the Administrator determines it is appropriate, any required tax
withholdings)).

17.
Employees Outside the United States. To comply with the laws in other countries
in which the Company or any of its Subsidiaries operates or has Employees, the
Administrator, in its sole discretion, shall have the power and authority to:

(a)
Determine which Subsidiaries shall be covered by the Plan;

(b)
Determine which Employees outside the United States are eligible to participate
in the Plan;

(c)
Either initially or by amendment, modify the terms and conditions of any Award
granted to any Employee outside the United States;

(d)
Either initially or by amendment, establish sub-plans and modify exercise
procedures and other terms and procedures, to the extent such actions may be
necessary or advisable; and

(e)
Either initially or by amendment, take any action that it deems advisable to
obtain approval or comply with any applicable government regulatory exemptions
or approvals. 

Although in establishing such sub-plans, terms or procedures, the Company may
endeavor to (i) qualify an Award for favorable foreign tax treatment or (ii)
avoid adverse tax treatment, the Company makes no representation to that effect
and expressly disavows any covenant to maintain favorable or avoid unfavorable
tax treatment.  The Company shall be unconstrained in its corporate activities
without regard to the potential negative tax impact on holders of Awards under
the Plan.
18.
Legal compliance. The granting of Awards and the issuance of shares of Common
Stock under the Plan shall be subject to compliance with all applicable
requirements imposed by federal, state, local and foreign securities laws and
other laws, rules, and regulations, and by any applicable regulatory agencies or
stock exchanges. The Company shall have no obligation to issue shares of Common
Stock issuable under the Plan or deliver evidence of title for shares of Common
Stock issued under the Plan prior to obtaining any approvals from governmental
agencies that the Company determines are necessary, and completion of any
registration or other qualification of the shares of Common Stock under any
applicable national or foreign law or ruling of any governmental body that the
Company determines to be necessary. To that end, the Company may require the
Participant to take any reasonable action to comply with such requirements
before issuing such shares of Common Stock. No provision in the Plan or action
taken under it authorizes any action that is otherwise prohibited by federal,
state, local or foreign laws, rules, or regulations, or by any applicable
regulatory agencies or stock exchanges.

The Plan is intended to conform to the extent necessary with all provisions of
the Securities Act and the Exchange Act and all regulations and rules the U.S.
Securities and Exchange Commission issues under those laws. Notwithstanding
anything in the Plan to the contrary, the Administrator

18

--------------------------------------------------------------------------------




must administer the Plan, and Awards may be granted, vested and exercised, only
in a way that conforms to such laws, rules, and regulations.
19.
Purchase for Investment and Other Restrictions. Unless a registration statement
under the Securities Act covers the shares of Common Stock a Participant
receives under an Award, the Administrator may require, at the time of such
grant and/or exercise and/or lapse of restrictions, that the Participant agree
in writing to acquire such shares for investment and not for public resale or
distribution, unless and until the shares subject to the Award are registered
under the Securities Act. Unless the shares of Common Stock are registered under
the Securities Act, the Participant must acknowledge:

(a)
that the shares of Common Stock received under the Award are not so registered;

(b)
that the Participant may not sell or otherwise transfer the shares of Common
Stock unless the shares have been registered under the Securities Act in
connection with the sale or transfer thereof, or counsel satisfactory to the
Company has issued an opinion satisfactory to the Company that the sale or other
transfer of such shares is exempt from registration under the Securities Act;
and

(c)
such sale or transfer complies with all other applicable laws, rules, and
regulations, including all applicable federal, state, local and foreign
securities laws, rules and regulations.

Additionally, the Common Stock, when issued under an Award, will be subject to
any other transfer restrictions, rights of first refusal, and rights of
repurchase set forth in or incorporated by reference into other applicable
documents, including the Company’s articles or certificate of incorporation,
by-laws, or generally applicable stockholders’ agreements.
The Administrator may, in its sole discretion, take whatever additional actions
it deems appropriate to comply with such restrictions and applicable laws,
including placing legends on certificates and issuing stop-transfer orders to
transfer agents and registrars.
20.
Tax Withholding. The Participant must satisfy all applicable Federal, state,
local and, if applicable, foreign income and employment tax and social insurance
withholding requirements before the Company will deliver stock certificates or
otherwise recognize ownership or nonforfeitability under an Award. The Company
may decide to satisfy the withholding obligations through additional withholding
on salary or wages. If the Company does not or cannot withhold from the
Participant’s compensation, the Participant must pay the Company, with a
cashier’s check or certified check or by wire transfer of immediately available
funds, the full amounts required for withholding. Payment of withholding
obligations is due at the same time as is payment of the Exercise Price or lapse
of restrictions, as applicable. If the Administrator so determines, the
Participant shall instead satisfy the withholding obligations at the
Administrator’s election (a) by directing the Company to retain shares of Common
Stock from the Option or SAR exercise, RSU vesting or release of the Award,
(b) by directing the Company to sell or arrange for the sale of shares of Common
Stock that the Participant acquires at the Option or SAR exercise or release of
the Award, (c) by tendering previously owned shares of Common Stock, (d) by
attesting to his or her ownership of shares of Common Stock (with the
distribution of net shares), or (e) by having a broker tender to the Company
cash equal to the withholding taxes, subject in each case to a withholding of no
more than the minimum applicable tax withholding rate.


19

--------------------------------------------------------------------------------




21.
Transfers, Assignments or Pledges. Unless the Administrator otherwise approves
in advance in writing or as set forth below, an Award may not be assigned,
pledged, or otherwise transferred in any way, whether by operation of law or
otherwise or through any legal or equitable proceedings (including bankruptcy),
by the Participant to any person, except by will or by operation of applicable
laws of descent and distribution. If necessary to comply with Rule 16b-3 under
the Exchange Act, the Participant may not transfer or pledge shares of Common
Stock acquired under an Award until at least six months have elapsed from (but
excluding) the Date of Grant, unless the Administrator approves otherwise in
advance in writing. The Administrator may, in its sole discretion, expressly
provide that a Participant may transfer his or her Award, without receiving
consideration, to (a) members of the Participant’s immediate family, children,
grandchildren, or spouse, (b) a trust in which the Participant and/or such
family members collectively have more than 50% of the beneficial interest, or
(c) any other entity in which the Participant and/or such family members own
more than 50% of the voting interests.

22.
Amendment or Termination of Plan and Awards. The Board may amend, suspend, or
terminate the Plan at any time, without the consent of the Participants or their
beneficiaries; provided, however, that no amendment may have a material adverse
effect on any Participant or beneficiary with respect to any previously declared
Award, unless the Participant’s or beneficiary’s consent is obtained. Except as
required by law or by Section 16 above in the event of a Substantial Corporate
Change, the Administrator may not, without the Participant’s or beneficiary’s
consent, modify the terms and conditions of an Award so as to have a material
adverse effect on the Participant or beneficiary. Notwithstanding the foregoing
to the contrary, the Board reserves the right, to the extent it deems necessary
or advisable in its sole discretion, to unilaterally modify the Plan and any
Awards made thereunder to ensure all Awards and Award agreements provided to
Participants who are U.S. taxpayers are made in such a manner that either
qualifies for exemption from or complies with Code Section 409A including, but
not limited to, the ability to increase the exercise or purchase price of an
Award (without the consent of the Participant) to the Fair Market Value on the
date the Award was granted; provided, however that the Company makes no
representations that the Plan or any Awards will be exempt from or comply with
Code Section 409A and makes no undertaking to preclude Code Section 409A from
applying to the Plan or any Award made thereunder.

23.
Privileges of Stock Ownership. No Participant and no beneficiary or other person
claiming under or through such Participant will have any right, title, or
interest in or to any shares of Common Stock allocated or reserved under the
Plan or subject to any Award except as to such shares of Common Stock, if any,
that have been issued to such Participant.

24.
Effect on Outstanding Awards. All awards outstanding under the 1998 Plan will
remain subject to the terms of the 1998 Plan; provided, however, that
limitations imposed on such options by Rule 16b-3 will continue to apply only to
the extent Rule 16b-3 so requires.

25.
Effect on Other Plans. Whether receiving or exercising an Award causes the
Participant to accrue or receive additional benefits under any pension or other
plan is governed solely by the terms of such other plan.

26.
Limitations on Liability. Notwithstanding any other provisions of the Plan, no
individual acting as a Director, Employee, or agent of the Company or any of its
Subsidiaries shall be liable to any Participant, former Participant, spouse,
beneficiary, or any other person for any claim, loss, liability, or expense
incurred in connection with the Plan, nor shall such individual be personally


20

--------------------------------------------------------------------------------




liable because of any contract or other instrument he or she executes in such
other capacity. The Company will indemnify and hold harmless each Director,
Employee, or agent of the Company or any of its Subsidiaries to whom any duty or
power relating to the administration or interpretation of the Plan has been or
will be delegated, against any cost or expense (including attorneys’ fees) or
liability (including any sum paid in settlement of a claim with the Board’s
approval) arising out of any act or omission to act concerning this Plan unless
arising out of such person’s own fraud or bad faith.
27.
No Employment Contract. Nothing contained in this Plan constitutes an employment
contract between the Company and any Participant. The Plan does not give any
Participant any right to be retained in the Company’s employ, nor does it
enlarge or diminish the Company’s right to terminate the Participant’s
employment.

28.
Governing Law. The laws of the State of Delaware (other than its choice of law
provisions) govern this Plan and its interpretation. Any dispute that arises
with respect to this Plan or any Award granted under this Plan shall be
conducted in the courts of New Castle County in the State of Delaware, or the
United States Federal court for the District of Delaware.

29.
Duration of Plan. The Plan as it is proposed to be amended and restated shall
become effective upon its approval by Company shareholders and except as
otherwise expressly provided by the Administrator shall govern all Awards
previously or subsequently granted hereunder. Unless the Board extends the
Plan’s term, the Administrator may not grant Awards under the Plan after May 15,
2020. The Plan will then continue to govern unexercised and unexpired Awards. No
additional Awards shall be granted under the Company’s 1998 Plan.

30.
Recoupment. Any Award granted under the Plan on or after March 15, 2009 is
subject to the terms of the Danaher Corporation Recoupment Policy as it exists
from time to time (a copy of the Recoupment Policy as it exists from time to
time is available on Danaher’s internal website) if and to the extent such
Policy by its terms applies to such Award, and to the terms required by
applicable law.



31.
Section 409A Requirements. Notwithstanding anything to the contrary in this Plan
or any Award agreement, these provisions shall apply to any payments and
benefits otherwise payable to or provided to a participant under this Plan and
any Award. It is the intention of the Company that this Plan and each Award
agreement issued under the Plan shall comply with and be interpreted in
accordance with Code Section 409A, the US Department of Treasury regulations,
and any other guidance issued thereunder. For purposes of Code Section 409A,
each “payment” (as defined by Code Section 409A) made under this Plan or an
Award shall be considered a “separate payment.” In addition, for purposes of
Code Section 409A, payments shall be deemed exempt from the definition of
deferred compensation under Code Section 409A to the fullest extent possible
under (i) the “short-term deferral” exemption of Treasury Regulation §
1.409A-1(b)(4), and (ii) (with respect to amounts paid as separation pay no
later than the second calendar year following the calendar year containing the
participant’s “separation from service” (as defined for purposes of Code Section
409A)) the “two years/two-times” separation pay exemption of Treasury Regulation
§ 1.409A-1(b)(9)(iii), which are hereby incorporated by reference.



If the participant is a “specified employee” as defined in Code Section 409A
(and as applied according to procedures of the Company and its affiliates) as of
his or her separation from service, to the extent any payment under this Plan or
an Award constitutes deferred compensation

21

--------------------------------------------------------------------------------




(after taking into account any applicable exemptions from Code Section 409A),
and to the extent required by Code Section 409A, no payments due under this Plan
or an Award may be made until the earlier of: (i) the first day of the seventh
month following the participant’s separation from service, or (ii) the
participant’s date of death; provided, however, that any payments delayed during
this six-month period shall be paid in the aggregate in a lump sum, without
interest, on the first day of the seventh month following the participant’s
separation from service. If this Plan or any Award fails to meet the
requirements of Code Section 409A, neither the Company nor any of its affiliates
shall have any liability for any tax, penalty or interest imposed on the
participant by Code Section 409A, and the participant shall have no recourse
against the Company or any of its affiliates for payment of any such tax,
penalty or interest imposed by Code Section 409A.









22